Case 3:21-mc-80075-WHA Document 46-1 Filed 05/12/21 Page 1 of 3




                          Exhibit A
5/12/2021              Case 3:21-mc-80075-WHA
                                          Operating Document
                                                    Structure - U.S. 46-1    Filed
                                                                     Department      05/12/21
                                                                                of Education          Page 2 of 3
                                                                                             -- Printable




 U.S. Department of Education

     US
  Department
  of
  Education

 U.S. Department of Education

 Print
 Close Window

 Print
 Close Window

 Operating Structure



 Select an office from the coordinating structure below for more information about it. A text version of the Department's coordinating structure and
 descriptions of offices' roles and functions are also available.


                                                                     Office of the
                                                                    Secretary and
                                                                   Deputy Secretary




                                                                                                                          Office of the
                                     Office of                                                   Office for              Under Secretary
    Office of Finance
                                  Elementary and                                                 Civil Rights
     and Operations
                                    Secondary
                                     Education                     Institute of
                                                                   Education
                                                                    Sciences
      Office of the                   Office of                                              Office of Planning,               Office of
    Chief Information            English Language                                             Evaluation and                 Postsecondary
          Officer                   Acquisition                                                     Policy                     Education
                                                                     Office of                  Development
                                                                    Inspector
                                                                     General
                                  Office of Special                                             Office of the               Office of Career,
                                   Education and                                                  General                    Technical and
                                   Rehabilitative                                                 Counsel                   Adult Education
                                       Services


                                                                                                 Office of
                                                                                                                                Federal
                                                                                              Legislation and
                                                                                                                               Student Aid
                                                                                              Congressional
                                                                                                   Affairs



                                                                                                Office of
                                                                                             Communications
                                                                                              and Outreach


file:///P:/Users/rmerritt/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/T8IT87AN/Operating Structure - U.S. Department of Education --… 1/2
5/12/2021             Case 3:21-mc-80075-WHA
                                         Operating Document
                                                   Structure - U.S. 46-1    Filed
                                                                    Department      05/12/21
                                                                               of Education          Page 3 of 3
                                                                                            -- Printable



                                                                                                White House
                                                                                                 Initiatives*




 * The White House Initiatives are Center for Faith-Based and Neighborhood Partnerships, White House Initiative on American Indian and Alaska
 Native Education, White House Initiative on Educational Excellence for Hispanics, and White House Initiative on Educational Excellence for
 African Americans.



 Print
 Close Window

 Print
 Close Window

 Last Modified: 02/25/2021




file:///P:/Users/rmerritt/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/T8IT87AN/Operating Structure - U.S. Department of Education --… 2/2
